PER CURIAM.
Upon a former hearing of this case a verdict which had been ordered for the plaintiff was set aside, and a new trial ordered, for the reason, as stated in the opinion of a majority of the judges of the general term, that nothing was due to the plaintiff upon this contract, for no goods were manufactured and no report was made. 35 N. Y. Supp. 861. The case, as now presented on the part of the plaintiff, does not vary from the case before the general term at the time the former decision was made. That decision, therefore, is the law of this case, and we feel bound to follow it as it was followed by the court at trial term. The exceptions taken by the plaintiff must therefore be overruled, and a new trial denied, and judgment ordered for the defendant, upon the verdict, with costs.